5/12/2020             Case
                  TV Guide - The1:20-cv-08042-PKC                Document
                                 Trailer for Ava DuVernay's Central Park Five Series46-16
                                                                                     When TheyFiled
                                                                                              See Us 07/01/20        Page
                                                                                                     Is Deeply Unsettling      1 of 4 - The Palm Beach P…
                                                                                                                          - Entertainment




                     Entertainment


                     The Trailer for Ava DuVernay’s Central Park Five
                     Series When They See Us Is Deeply Unsettling
                     By TV Guide
                     Posted Apr 19, 2019 at 11:54 AM


                     The official trailer for Ava DuVernay’s limited series When They See Us has
                     arrived, and fair warning, it will stay with you for a while.

                     The gripping drama tackles the notorious case of five teenagers of color who
                     were wrongfully accused of the rape and attempted murder of a white female
                     jogger in New York City. In the harrowing trailer, Harlem natives Antron
                     McCray, Kevin Richardson, Yusef Salaam, Raymond Santana and Korey Wise
                     -- dubbed the Central Park Five -- face the daunting reality that they will
                     probably go to jail for a crime they didn’t commit. In reality, all five were
                     convicted and sentenced to between five and 15 years in prison.

                     Discover your new favorite show: Watch This Now!

                     It’s a deeply unsettling series that spans 25 years of their lives, from their
                     questionable interrogation by police in 1989 to their exoneration in 2002
                     and settlement with the city of New York in 2014. In addition to producing,
                     DuVernay also co-wrote and directed all four installments.

                     The project has enlisted an elite crop of actors to bring this story to life,
                     including Michael K. Williams, Vera Farmiga, John Leguizamo, Felicity
                     Huffman, Niecy Nash, Blair Underwood, Christopher Jackson, Joshua Jackson,
                     Omar Dorsey, Adepero Oduye, Famke Janssen, and Aurora Perrineau. Dascha
                     Polanco, William Sadler, Jharrel Jerome, Jovan Adepo, Aunjanue Ellis, Kylie
                     Bunbury, Marsha Stephanie Blake, Storm Reid, Chris Chalk, Freddy Miyares,
                     Justin Cunningham, Ethan Herisse, Caleel Harris, Marquis Rodriguez and
                     Asante Blackk also star.



https://www.palmbeachpost.com/ZZ/entertainment/20190419/trailer-for-ava-duvernays-central-park-five-series-when-they-see-us-is-deeply-unsettling      1/2
                                                                                                                                 P-APP002889
5/12/2020             Case
                  TV Guide - The1:20-cv-08042-PKC                Document
                                 Trailer for Ava DuVernay's Central Park Five Series46-16
                                                                                     When TheyFiled
                                                                                              See Us 07/01/20        Page
                                                                                                     Is Deeply Unsettling      2 of 4 - The Palm Beach P…
                                                                                                                          - Entertainment




                     When They See Us heads to Netflix Friday, May 31.




                     Other Links From TVGuide.com

                             When They See Us
                             Ava DuVernay
                             Michael K. Williams
                             John Leguizamo
                             Niecy Nash
                             Felicity Huffman
                             Joshua Jackson
                             Blair Underwood
                             Storm Reid
                             Christopher Jackson
                             Asante Blackk
                             Kylie Bunbury
                             Famke Janssen




https://www.palmbeachpost.com/ZZ/entertainment/20190419/trailer-for-ava-duvernays-central-park-five-series-when-they-see-us-is-deeply-unsettling      2/2
                                                                                                                                 P-APP002890
Case 1:20-cv-08042-PKC Document 46-16 Filed 07/01/20 Page 3 of 4




                                                                   P-APP002891
Case 1:20-cv-08042-PKC Document 46-16 Filed 07/01/20 Page 4 of 4




                                                                   P-APP002892
